Citation Nr: 0825472	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for mitral valve prolapse, 
mild by history (formerly diagnosed as heart murmur).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the veteran's 
March 2002 claim for service connection for a heart murmur.

In March 2004, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In June 2007, the Board received new evidence in support of 
the veteran's claim for service connection for mitral valve 
prolapse, mild by history (formerly diagnosed as heart 
murmur).  This evidence was received subsequent to the AOJ's 
October 2006 supplemental statement of the case (SSOC) and 
was not accompanied by a signed waiver of AOJ consideration 
of that evidence.  Pursuant thereto, in an April 2008 letter, 
the Board informed the veteran of the received evidence and 
provided him the opportunity to waive initial review of the 
evidence by the AOJ.  He was further advised that if he did 
not respond by the end of the 45-day period, the Board would 
remand his case to the AOJ for the issuance of an SSOC.  
Inasmuch as a timely was response has not been received, the 
case must be remanded for AOJ's consideration of the 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
19.31 (holding that the appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the 
appellant's service connection claim for 
mitral valve prolapse, mild by history 
(formerly diagnosed as heart murmur), to 
include consideration of all additional 
evidence received since the issuance of 
the October 2006 SSOC.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with an SSOC and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board f Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

